Murphy, P. J., dissents in a memorandum as follows:
I would reverse and grant the suppression motion.
Appellant was arrested as he walked out of the Empire State Building with a companion. Police Officer Davin testified that he grabbed appellant and his companion, put them against the wall, frisked and handcuffed them.
The information known by Officer Davin at the time of the arrest did not constitute probable cause and is therefore insufficient to justify this arrest (see, People v Batista, 68 AD2d 515, affd 51 NY2d 996). Shortly before noon on a weekday, Officer Davin had been told by an anonymous uniformed United Parcel Service (UPS) man that three men, pointed out by the citizen-informant, "had just robbed someone.” Officer Davin made no further inquiry either of the UPS man or appellant before effecting the arrest.
Officer Davin followed the three men, each of whom was wearing a different color leather coat. He testified that he saw store tags hanging from the leather jacket of one of the three men. The man with the store tags ran when he saw the officer, and threw away the leather coat. Officer Davin chased him but lost him. The other two entered the Empire State Building. Officer Davin arrested them as they left the Empire *350State Building. After the arrest, a citizen brought the leather jacket that had been discarded to the officer. Also after the arrest, Officer Davin learned of the theft from the leather goods store.
The information from the anonymous UPS man, without more, gave rise only to a founded suspicion that criminal activity was afoot (see, People v Martinez, 180 AD2d 403, lv denied 79 NY2d 1004). In Martinez, police officers were approached at a subway station after exiting a train and told by an anonymous citizen-informant that two men he pointed out had just robbed someone. One of the officers approached the two men and demanded that they stop. The two men ran up the subway steps pursued by an officer who observed one of the men drop a knife and a wallet. In affirming the conviction, we held that the information supplied by the anonymous citizen-informant, that the two men had just robbed someone, gave rise only to a founded suspicion of criminal activity authorizing the officers only to approach them and gain explanatory information. Only when the officer saw the defendant and his companion flee and drop a wallet and knife did the police knowledge rise to the level of a reasonable suspicion that defendant had committed a crime, justifying the temporary detention of the defendant (see, People v Francis, 108 AD2d 322).
On this record, no actions by appellant can support a police response higher than the common law right of inquiry (see, People v De Bour, 40 NY2d 210). Officer Davin did not know how the UPS man knew that the men had just robbed somebody. He didn’t observe appellant do anything indicative of criminality. That a companion fled and discarded a leather coat with store tags on it when he saw the officer approach does not raise the predicate of knowledge with respect to appellant (see, People v Martin, 32 NY2d 123). The level and intrusiveness of the police response far exceeded the predicate that would justify only a common law inquiry (People v Francis, supra; People v Batista, supra).